Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This final Office action is in response to applicant’s communication received on March 29, 2021, wherein claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments have been fully considered but they are geared towards the newly added limitations in the newly amended claims.  The newly amended claims and the newly added limitations are considered for the first time in the rejection below.

35 USC §101 discussions:
Finding possible existing relationships (correlation relationships) between entities for risk analysis is well-known in the banking and other financial industries (and even industries outside of finance conducting risk analysis of individuals and entities – e.g. law enforcement, real-estate, etc.,).  Even the Applicant states that such risk analysis have traditionally been done and known in the field (see Applicant’s specification pages 1-2 [background description]).  Applicant states generally that the Applicant’s claimed concepts cannot be done outside of computing system.  However, when looking at Applicant’s claimed concepts, if the data/information set is one entity having a relationship with just one other entity, it is clear the entire process claimed can easily be implemented by hand/mind (by a human without a machine).  Also the entire “machine learning” algorithm/model discussed is mathematical in 

The core concepts of the claims are to gather information/data (collecting known type of information in the industry and the information relates to abstract information regarding real individual/entity relationships/connections/etc., and “strengths”), compare and manipulate the information/data (also use mathematical concepts) and ultimately use the information/data to find information/data already present (most of the steps used are mathematical concepts/models and predictive algorithms), and providing this information. The information/data itself is also abstract since it relates to predicting user actions/decisions/etc., (personal relationships and how strong/close/etc., those relationships are - all non-technical and non-functional information/data; for example, the vertex includes data regarding name, address, data of birth, etc., (see Applicant’s para. 0039)).  The core of the inventive concept is just getting information, and manipulating and analyzing (comparing, determining, generating, etc.,) this data - which can be done by hand, done by a human mind, done manually, and ultimately fall in the category of organizing human activities (as human activities are actually being 
Based upon consideration of all of the relevant factors with respect to the current claims 1-20  as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application.  Claims 1-20 (some amended with newly added limitations) are directed to gathering/acquiring/receiving information/data, analyzing and manipulating this information/data (many important steps using mathematically concepts/models), and further creating more abstract information/data to make data/information based decision, and generate more data/information for further general analysis and mathematical analysis (using ML models and other mathematical models) – and then displaying/providing resulting information/data.  These claims are therefore directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc. the data to generate more data in the fundamental economic practice of risk analysis and risk management – thus organizing human activities; and further geared towards mathematical relationships/concepts/equations (as clearly stated in the claims and the specification). The claims represent the abstract idea of collecting information and comparing new and stored information and using rules to identify options; and further towards mathematical concepts. The idea of collecting/receiving/accessing/etc., information/data, generat[ing] (mostly mathematical concepts), computing[ing] (also includes mathematical concepts), convert[ing], remov[ing], train[ing], determin[ing], etc., (including limitations in the dependent claims – for example, providing, determining, 

The claims further utilize a machines, software applications, processors, networks, interfaces, databases, and other generic computing components without any improvement to the functioning of the devices themselves. See also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to 
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only directed to risk analysis and risk management by merely manipulating collected data/information in a fundamental economic 
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at fig. 1 [generic computers and computing components/devices/databases/etc.,], ¶¶ 0051-0053+ [general purpose computer and general-purpose/generic computing components/devices/databases/etc., - for example Applicant lists and states “machine may comprise a server computer, a client user computer, a personal computer (PC), a tablet PC, a laptop computer, a desktop computer, a control system, a network router, switch or bridge, or any machine capable of executing a set of instructions”]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions.  Additionally, the claims simply gather data and describe the data by reciting, very generally, steps or organizing information through mathematical relationships.  The steps further merely employ mathematical relationships to manipulate existing information to generate additional information.  Applicant's claimed steps represent activities that could See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content,  accessing/obtaining data, data analysis to determine more data, conducting/executing data manipulation and mathematical concepts, then outputting/displaying the results, and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to 
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic computer to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular technological environment  of  demand modelling using generic computers  is,  without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely gathering/selecting/acquiring information for collection, analysis (some using mathematical concepts/models), and display does nothing significant to differentiate a process from ordinary mental/manual processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at, for example, fig. 1 [generic computers and computing components/devices/databases/etc.,], ¶¶ 0051-0053+ [general purpose computer and general-purpose/generic computing components/devices/databases/etc., - for example Applicant lists and states “machine may comprise a server computer, a client user computer, a personal computer (PC), a tablet PC, a laptop computer, a desktop computer, a control system, a network router, switch or bridge, or any machine capable of executing a set of instructions”]) and/or the specification of the cited art in the current/previous art rejection, the art cited on the PTO-892, and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) accessing/obtaining data, data analysis to determine more data (a lot of mathematical analysis 
The limitations of accessing data associated with known correlation relationships that exist among a plurality of entities, wherein the data comprises information associated with the known correlation relationships and an indication of a strength of the known correlation relationships; generating a graph based on the known correlation relationships and the strength of the known correlation relationships, wherein vertexes of the graph correspond to the plurality of entities and edges of the graph correspond to the known correlation relationships; computing, based on the graph, a set of features and corresponding labels for the plurality of entities; training a machine learning model using the computed set of features and the corresponding labels; and determining, by utilizing instructions from a memory that are executed by a processor, a hidden correlation relationship for at least one pair of the plurality of entities by utilizing the machine learning model trained with the computed set of features, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “system,” “processor/processing,” “network,” “database,” “computer,” “memories,” “machines,” “graphical user interface (GUI)” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“system,” “processor/processing,” “network,” “database,” “computer,” “memories,” “machines,” “graphical user interface (GUI)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic server/network, processors, and graphical displays (GUIs) performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “system,” “processor/processing,” “network,” “database,” “computer,” “memories,” “machines,” “graphical user interface (GUI)” “storage medium”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components. It should also be noted that risk analysis is fundamentally a business concept (and analyzing risk in the business world has been done since time immemorial – dating back centuries) using mathematical models/equations/concepts/etc. Machine Learning is fundamentally mathematical and application of 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, fig. 1 [generic computers and computing components/devices/databases/etc.,], ¶¶ 0051-0053+ [general purpose computer and general-purpose/generic computing components/devices/databases/etc., - for example Applicant lists and states “machine may comprise a server computer, a client user computer, a personal computer (PC), a tablet PC, a laptop computer, a desktop computer, a control system, a network router, switch or bridge, or any machine capable of executing a set of instructions”]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. at 2358. None of the Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.

Claims 14-19 recite a system comprising a plurality of modules to perform a plurality of steps. These recitations amount to mere data structures as they do not positively recite any structural components of the system in the body of the claim, and therefore could merely comprise the program/software code or modules for performing the steps of the invention. Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. See MPEP 2106.01 (I). Hence claims 14-19 are drawn to a computer program per se.  A machine (type of product) is a concrete thing, consisting of parts, or of certain devices and combination of devices. This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. A claim that includes terms that imply that the invention is directed to a product, for instance by reciting “a machine comprising…”, but fails to include tangible structural elements or limitations under the broadest reasonable interpretation is not limited to a practical application, but rather wholly embraces or encompasses the concept upon which the invention is based. This is impermissible as such claim coverage would extend to every way of applying the abstract idea, law of nature or natural phenomenon. Thus, such a claim is therefore non eligible subject matter. Furthermore, Examiner notes that when the claimed invention taken as a whole is directed to a mere program listing, i.e., to only its description or expression, is it descriptive material per se and hence nonstatutory. See MPEP 2106.10(I). For this reason, computer programs per se intrinsically require no tangible physical structure, and so do not constitute tangible physical articles or other forms of matter.  Therefore, computer programs per se are not considered to be statutory subject matter.


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carstens et al., (US 2018/0197128) (filed Dec. 6, 2017 with Provisional filed Dec. 6, 2016) in view of Epstein et al., (US 10,127,511) (filed Sep. 22, 2017).
As per claim 14, Carstens discloses a method, comprising: 
accessing data associated with known correlation relationships that exist among a plurality of entities, wherein the data comprises information associated with the known correlation relationships and an indication of a strength of the known correlation relationships; generating a graph based on the known correlation relationships and the strength of the known correlation relationships, wherein vertexes of the graph correspond to the plurality of entities and edges of the graph correspond to the known correlation relationships (Abstract; figs. 1-6, 9-10, 12-14; ¶¶ 0013-0015 [discussing risks and finding anomalous data through transactions occurring between entities – the entities have a correlating relationship for transaction among them and data is accessed from these transactions and entities – “risk detection and management…calculates risk/importance scores across a graph of interconnected entities…relationships considered…holistic solution…whole graph ecosystem…machine learning 
computing, based on the graph, a set of features and corresponding labels for the plurality of entities; training a machine learning model using the computed set of features and the corresponding labels; and determining, by utilizing instructions from a memory that are executed by a processor, a hidden correlation relationship for at least one pair of the plurality of entities by utilizing the machine learning model trained with the computed set of features (¶¶ 0016-0018 [“relations between companies as a graph, where companies are represented as nodes and supply relations as directed edges, pointing from a supplier to a customer (or consignee)…interpret relations between companies in a formally defined manner, but it additionally provides the opportunity to investigate links between 
Although Carstens discloses all of Applicant’s above limitations, Carstens discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Carstens to show Applicant’s claimed concept as each of those embodiments are taught by Carstens itself (within the same reference) and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 
Additionally, data labels “labels,” “model,” “entities,” and “features” (or changing to another data type/label – for example “entities" can be companies/suppliers/customers/organizations/etc.,) has no effect on the method stated in the claim.  The system described in the claim would operate the same regardless of the data type/label.  Applicant does not state the functional significance of the data labels/types presented in the claims.  As a result, the only difference between the claimed invention and the prior art is that Applicant provides different data type, or nonfunctional descriptive identifying materials, to the same method/process.  See MPEP §2106.  Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to create/use any data type/label to operate method/system of Carstens with the motivation of risk analysis using graphs and machine learning, wherein such data labels do not functionally affect the operations of the currently claimed invention or Carstens.
Although Carstens discloses removing relationships between companies/entitites (¶¶ 0055-0060; table 1), Carstens does not explicitly state wherein the set of features and the corresponding labels are computed based on converting the graph to a reduced graph by removing an edge of the edges of the graph representing a type of relationship between a pair of vertexes of the vertexes that is sought to be revealed from being hidden.
Analogous art (risk management and analysis and using ML models) Epstein discloses wherein the set of features and the corresponding labels are computed based on converting the graph to a reduced graph by removing an edge of the edges of the graph representing a type of relationship between a pair of vertexes of the vertexes that is sought to be revealed from being hidden (col. 2, lines 19-58 [finds corridors and pathways and also eliminates some pathways]; col. 4, lines 19-58; col. 6, lines 48-63; col. 8, line 45 – col. 9, line 28 [graph…eliminates pathways…rules eliminating pathways that 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Carstens wherein the set of features and the corresponding labels are computed based on converting the graph to a reduced graph by removing an edge of the edges of the graph representing a type of relationship between a pair of vertexes of the vertexes that is sought to be revealed from being hidden as taught by analogous art Epstein in order to provide a holistic risk analysis across graph of interconnected entities since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Epstein would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


claim 1, claim 1 discloses substantially similar limitations as claim 14 above; and therefore claim 1 is rejected under the same rationale and reasoning as presented above for claim 14.
As per claim 20, claim 20 discloses substantially similar limitations as claim 14 above; and therefore claim 20 is rejected under the same rationale and reasoning as presented above for claim 14.

As per claim 2, Carstens discloses the system of claim 1, wherein the graph comprises a simple graph, a multi-graph, or a combination thereof (¶¶ 0016-0018 [“relations between companies as a graph, where companies are represented as nodes and supply relations as directed edges, pointing from a supplier to a customer (or consignee)…interpret relations between companies in a formally defined manner, but it additionally provides the opportunity to investigate links between companies beyond their first-tier suppliers and customers…use this graph to identify peers of a company within its supply chain that are not only particularly relevant, but that are also exposed to certain risks and thus increase the potential for supply chain disruptions…graph-based model captures the connectedness of the supplier-consignee supply chain ecosystem in conjunction with the strength of the relationships and the risk exposure of each company entity, which transitively affects potentially large parts of the graph…graph-based models, including as an interactive and visual supply chain risk and importance explorer.  Using a supply network (comprised of approximately 98,000 companies and 220,000 relations) induced from textual data by applying text mining techniques to news stories, we investigate whether our scores may function as a proxy for actual supplier importance, which is generally not known, as supply chain relationships are typically closely guarded trade secrets”], 0021-0030 [“risk mining…identify risks…identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities…a graph database using graph structures for semantic queries and accessible by the computing device and having stored therein a first data set comprising supply relations data, a set of nodes, and a set of edges; wherein each node represents a company and comprises a set of attributes 
As per claim 3, Carstens discloses the system of claim 1, wherein the vertexes of the graph may comprise a company, an important person of the company, or a combination thereof (¶¶ 0016-0018 [“relations between companies as a graph, where companies are represented as nodes and supply relations as directed edges, pointing from a supplier to a customer (or consignee)…interpret relations between companies in a formally defined manner, but it additionally provides the opportunity to investigate links between companies beyond their first-tier suppliers and customers…use this graph to identify peers of a company within its supply chain that are not only particularly relevant, but that are also exposed to certain risks and thus increase the potential for supply chain disruptions…graph-based model captures the connectedness of the supplier-consignee supply chain ecosystem in conjunction with the strength of the relationships and the risk exposure of each company entity, which transitively affects potentially large parts of the graph…graph-based models, including as an interactive and visual supply chain risk and importance explorer.  Using a supply network (comprised of approximately 98,000 companies and 220,000 relations) induced from textual data by applying text mining techniques to news stories, we investigate whether our scores may function as a proxy for actual supplier importance, which 
As per claim 4, Carstens discloses the system of claim 1, wherein the edges represent an investment relationship, a shareholder relationship, a funding relationship, a transactions relationship, a guarantee relationship, a collateral relationship, a trading relationship, a very important person (VIP) relationship, any type of relationship, any type of business relationship, or a combination thereof (Note that data labels/names are not patentable subjected matter and, for example, “investment relationship, a shareholder relationship, a funding relationship, a transactions relationship, a guarantee relationship, a collateral relationship, a trading relationship, a very important person (VIP) relationship, etc.,” are data labels/names (as currently claimed) that play no functional significance and these data labels/names are not patentable subject matter; additionally the limitation is disclosed in ¶¶ 0016-0018 [“relations 
As per claim 5, Carstens discloses the system of claim 1, wherein the features of the set of features include network topology features and business-related features (¶¶ 0016-0018 [“relations between companies as a graph, where companies are represented as nodes and supply relations as directed edges, pointing from a supplier to a customer (or consignee)…interpret relations between companies in a formally defined manner, but it additionally provides the opportunity to investigate links between companies beyond their first-tier suppliers and customers…use this graph to identify peers of a company within its supply chain that are not only particularly relevant, but that are also exposed to certain risks and thus increase the potential for supply chain disruptions…graph-based model captures the connectedness of the supplier-consignee supply chain ecosystem in conjunction with the strength of the relationships and the risk exposure of each company entity, which transitively affects potentially large parts of the graph…graph-based models, including as an interactive and visual supply chain risk and importance explorer.  Using a supply network (comprised of approximately 98,000 companies and 220,000 relations) induced from textual data by applying text mining techniques to news stories, we investigate whether our scores may function as a proxy for actual supplier importance, which is generally not known, as supply chain relationships are typically closely guarded trade secrets”], 0021-0030 [“risk mining…identify risks…identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities…a graph database using graph structures for semantic queries and accessible by the computing device and having stored therein a first data set comprising supply relations data, a set of nodes, and a set of edges; wherein each node represents a company and comprises a set of attributes related to the company, the set of attributes including two or more of: business sector, credit risk score, risk score, company name, and closeness centrality score; 
As per claim 6, Carstens discloses the system of claim 1, wherein the features of the set of features are based on neighborhood and comprise node-pair wise metrics comprising common neighbors, Jaccard's coefficient, Adar Index, Salton Index, Leicht Index, Sorensen Index, Hub Index, Resource Allocation Index, or a combination thereof (these are an abstract list of “indexes” (are mathematical) and, as presented, are just labels/names of indices/indexes (abstract idea under §101) where labels/names are not patentable subject matter; The above metrics are integrated in and are shown in ¶¶ 0016-0018 [“relations between companies as a graph, where companies are represented as nodes and supply relations as directed edges, pointing from a supplier to a customer (or consignee)…interpret relations between companies in a formally defined manner, but it additionally provides the opportunity to investigate links between companies beyond their first-tier suppliers and customers…use this graph to identify peers of a company within its supply chain that are not only particularly relevant, but that are also exposed to certain risks and thus increase the potential for supply chain disruptions…graph-based model captures the connectedness of the supplier-consignee supply chain ecosystem in conjunction with the strength of the relationships and the risk exposure of each company entity, which transitively affects potentially large parts of the graph…neighbors…from within pre-specified distance from the node…graph-based models, including as an interactive and visual supply 
As per claim 7, Carstens discloses the system of claim 1, wherein features of the set of features comprise node-pair wise metrics based on paths including a shortest path distance, a Katz distance, a hitting time, a number of total paths, or a combination thereof (¶¶ 0016-0018 [“relations between companies as a graph, where companies are represented as nodes and supply relations as directed edges, pointing from a supplier to a customer (or consignee)…interpret relations between companies in a formally defined manner, but it additionally provides the opportunity to investigate links between companies beyond their first-tier suppliers and customers…use this graph to identify peers of a company within its supply chain that are not only particularly relevant, but that are also exposed to certain risks and thus increase the potential for supply chain disruptions…graph-based model captures the connectedness of the supplier-consignee supply chain ecosystem in conjunction with the strength of the relationships and the risk exposure of each company entity, which transitively affects potentially large parts of the graph…neighbors…from within pre-specified distance from the node…graph-based models, including as an interactive and visual supply chain risk and importance explorer.  Using a supply network (comprised of approximately 98,000 companies and 220,000 relations) induced from textual data by applying text mining techniques to news stories, we investigate whether our scores may function as a proxy for actual supplier importance, which is generally not known, as supply chain relationships are 
As per claim 8, Carstens discloses the system of claim 1, wherein the features of the set of features are computed from a subgraph containing two nodes of interest, including the total vertexes and edges of the subgraph and the ratio of the number of edges over the nodes (¶¶ 0016-0018 [“relations between companies as a graph, where companies are represented as nodes and supply relations as directed edges, pointing from a supplier to a customer (or consignee)…interpret relations between companies in a formally defined manner, but it additionally provides the opportunity to investigate links between companies beyond their first-tier suppliers and customers…use this graph to identify peers of a company within its supply chain that are not only particularly relevant, but that are also exposed to certain risks and thus increase the potential for supply chain disruptions…graph-based model captures the connectedness of the supplier-consignee supply chain ecosystem in conjunction with the strength of the relationships and the risk exposure of each company entity, which transitively affects potentially large parts of the graph…neighbors…from within pre-specified distance from the node…graph-based models, including as an interactive and visual supply chain risk and importance explorer.  Using a supply network (comprised of approximately 98,000 companies and 220,000 relations) induced from textual data by applying text mining techniques to news stories, we investigate whether our scores may function as a proxy for actual supplier importance, which is generally not known, as supply chain relationships are typically closely guarded trade secrets”], 0021-0030 [“risk mining…identify risks…identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities…a graph database using graph structures for semantic queries and accessible by the computing device and having stored therein a first data set comprising supply relations data, a set of 
claim 9, Carstens discloses the system of claim 1, wherein the features of the set of features are computed from circles that contain two vertexes of the vertexes and are determined by an overlap of the circles (¶¶ 0016-0018 [“relations between companies as a graph, where companies are represented as nodes and supply relations as directed edges, pointing from a supplier to a customer (or consignee)…interpret relations between companies in a formally defined manner, but it additionally provides the opportunity to investigate links between companies beyond their first-tier suppliers and customers…use this graph to identify peers of a company within its supply chain that are not only particularly relevant, but that are also exposed to certain risks and thus increase the potential for supply chain disruptions…graph-based model captures the connectedness of the supplier-consignee supply chain ecosystem in conjunction with the strength of the relationships and the risk exposure of each company entity, which transitively affects potentially large parts of the graph…neighbors…from within pre-specified distance from the node…graph-based models, including as an interactive and visual supply chain risk and importance explorer.  Using a supply network (comprised of approximately 98,000 companies and 220,000 relations) induced from textual data by applying text mining techniques to news stories, we investigate whether our scores may function as a proxy for actual supplier importance, which is generally not known, as supply chain relationships are typically closely guarded trade secrets”], 0021-0030 [“risk mining…identify risks…identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities…a graph database using graph structures for semantic queries and accessible by the computing device and having stored therein a first data set comprising supply relations data, a set of nodes, and a set of edges; wherein each node represents a company and comprises a set of attributes related to the company, the set of attributes including two or more of: business sector, credit risk score, risk score, company name, and closeness centrality score; wherein each edge represents a directed supply relationship pointing from a supplier to a customer and directly relates items stored in the graph database; wherein the supply relations data is at least in part 
As per claim 10, Carstens discloses the system of claim 1, wherein the features of the set of features are computed from properties of the vertexes, wherein the properties comprise a money transaction amount, a number of guarantees provided for each other, a number of collaterals provided for each other, a total amount of the guarantees, a total amount of the collaterals, an overlap in names, 
As per claim 11, Carstens discloses the system of claim 1, wherein the features of the set of features are computed for a single edge of the edges and multiple edges of the edges (¶¶ 0016-0018 [“relations between companies as a graph, where companies are represented as nodes and supply relations as directed edges, pointing from a supplier to a customer (or consignee)…interpret relations between companies in a formally defined manner, but it additionally provides the opportunity to investigate links between companies beyond their first-tier suppliers and customers…use this graph to 
As per claim 12, Carstens discloses the system of claim 1, wherein the operations further comprise providing positive labels to node-pairs where two nodes have a certain correlation relationship of interest and further comprising providing negative labels to node-pairs where the two nodes do not have the relationship of interest (¶¶ 0016-0018 [“relations between companies as a graph, where companies are represented as nodes and supply relations as directed edges, pointing from a supplier to a customer (or consignee)…interpret relations between companies in a formally defined manner, but it additionally provides the opportunity to investigate links between companies beyond their first-tier suppliers and customers…use this graph to identify peers of a company within its supply chain that are not only particularly relevant, but that are also exposed to certain risks and thus increase the potential for supply chain disruptions…graph-based model captures the connectedness of the supplier-consignee supply chain ecosystem in conjunction with the strength of the relationships and the risk exposure of 
As per claim 13, Carstens discloses the system of claim 12, wherein the operations further comprise generating a series of graphs for different time points and computing additional features for the graph at each of the different time points (¶¶ 0016-0018 [“relations between companies as a graph, where companies are represented as nodes and supply relations as directed edges, pointing from a supplier to a customer (or consignee)…interpret relations between companies in a formally defined manner, but it additionally provides the opportunity to investigate links between companies beyond their first-tier suppliers and customers…use this graph to identify peers of a company within its supply chain that are not only particularly relevant, but that are also exposed to certain risks and thus increase the potential for supply chain disruptions…graph-based model captures the connectedness of the supplier-consignee supply chain ecosystem in conjunction with the strength of the relationships and the risk exposure of each company entity, which transitively affects potentially large parts of the graph…neighbors…from within pre-specified distance from the node…graph-based models, including as an interactive and visual supply chain risk and importance explorer.  Using a supply network (comprised of approximately 98,000 companies and 220,000 relations) induced from textual data by applying text 


As per claims 15-19, claims 15-19 disclose substantially similar limitations as claims 2-13 above; and therefore claims 15-19 are rejected under the same rationale and reasoning as presented above for claims 2-13.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683